James O. Browning, UNITED STATES DISTRICT JUDGE
*653THIS MATTER comes before the Court under 28 U.S.C. § 1915(b) on the Prisoner's Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915, filed August 7, 2018 (Doc. 2)("Motion"). The Court will deny Petitioner Kevin Jim's Motion and order Jim to pay the full $5.00 filing fee within thirty days of entry of this Order.
This is a habeas corpus proceeding under 28 U.S.C. § 2241. The filing fee for a § 2241 proceeding is $5.00. Jim did not pay the $5.00 filing fee, but, instead, filed his Motion. The Court has analyzed the inmate account that Jim submitted under § 1915(b)(1) and has determined that the average balance in Jim's inmate account in the six months preceding filing of this action is $708.75. See Motion at 3-4. Twenty percent of the average balance is $141.75, an amount that exceeds the $5.00 filing fee. The inmate account statement demonstrates that Jim has the financial ability to prepay the fee for this action. See 28 U.S.C. § 1915(b)(3). The Court will therefore deny Jim's Motion to proceed in forma pauperis pursuant to § 1915 and will order Jim to pay the full $5.00 filing fee. If Jim does not pay the $5.00 filing fee within thirty days, the Court may dismiss this proceeding without further notice.
IT IS ORDERED that: (i) the requests in the Prisoner's Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915, filed August 7, 2018 (Doc. 2), are denied; and (ii) Petitioner Kevin Jim will pay the full $5.00 filing fee within thirty days of entry of this Order.